Citation Nr: 0010361	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back syndrome, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1981 and from October 1981 to July 1987.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran has degenerative joint disease with disk 
protrusion affecting the descending left S1 nerve root 
manifested by low back pain radiating down the left leg and 
slight limitation of motion of the back.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease with disk protrusion affecting the 
descending left S1 nerve root have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that the veteran was treated 
for low back muscle strain due to heavy lifting in April 
1981.  He was subsequently seen once in 1984 and on several 
occasions in 1986 complaining of low back pain.  In October 
1986 it was reported that x-rays showed mild degenerative 
joint disease of the lumbosacral spine.  On Medical Board 
evaluation in February 1987 the veteran complained of nearly 
constant low back pain aggravated by activity.  Examination 
revealed that that his gait suggested back pain.  He had 
limited motion of the back.  There was tenderness at L4-L5 
and L5-S1 interspinous areas.  Straight leg raising was 
negative.  X-rays revealed chronic disk disease at L5-S1 and 
L4-L5 and facet joint arthritis at L4-L5 and L5-S1.  In April 
1987 it was reported that a myelogram and C-T scan revealed a 
bulging disk at L4-L5.  The veteran was seen at a VA out-
patient clinic in July 1987 where neurological examination 
resulted in an impression of low back pain with no evidence 
of neurological disease and it was reported that a myelogram 
was negative.  The veteran was awarded service connection for 
low back syndrome and a 10 percent rating was assigned.

The veteran was seen at a VA medical facility in May 1998 
complaining of increasing low back pain and burning pain from 
the left hip to the left foot.  It was reported that he 
walked with a cane to support his left leg.  X-rays of the 
lumbosacral spine revealed minimal degenerative changes 
unchanged since 1993.

On VA examination in July 1998 the veteran complained of 
constant spasm of his back and occasional symptoms down his 
left leg with difficulty sleeping at night.  Examination 
revealed that range of motion of the back was to 90 degrees 
forward flexion, 40 degrees extension, 40 degrees lateral 
bending and 80 degrees rotation bilaterally.  He had 
discomfort to palpation along the paraspinal musculature.  He 
had 5/5 strength of the right lower extremity in its 
entirety.  In the left lower extremity hip flexor strength 
was 5-/5 while knee and ankle flexion and extension were 5/5.  
Deep tendon reflexes were 2+/4 and bilaterally symmetrical.  
Straight leg raising of the left lower extremity was positive 
at 50 degrees.  Gait was antalgic and he used a cane on the 
left side for stabilization.  May 1988 x-rays were reviewed.  
The impression was mild degenerative joint disease and 
possible disk herniation and foraminal encroachment.

In a rating action in July 1998 the RO awarded a 20 percent 
rating for low back syndrome.

An MRI study done at a VA facility in November 1998 revealed 
a small L5-S1 left paracentral disk protrusion which narrowed 
the left lateral recess and likely affected the descending 
left S1 nerve root.  There was also L4/L5 spondylosis without 
significant canal stenosis.  

The veteran testified at a hearing before a hearing officer 
at the RO in  January 1999.  He stated that he was limited in 
walking, bending and twisting by back pain.  He also reported 
pain down his left leg and numbness of the leg.  He stated 
that he could pick up an object from the floor, but he 
experienced difficulty straightening up after bending.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The rating schedule provides a 20 percent rating for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and loss of lateral spine motion.  A 40 
percent rating is provided where symptoms are severe with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
Code 5295 (1999).  A 20 percent rating is provided for 
intervertebral disc syndrome where there are moderate 
symptoms with recurring attacks.  A 40 percent rating is 
provided where there are severe symptoms and recurring 
attacks, with intermittent relief.  A 60 percent rating is 
provided where symptoms are pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a Code 5293 
(1999).  A 40 percent rating is also provided where there is 
severe limitation of motion of the lumbar spine.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a Code 5292 (1999).

In this case the record shows that the veteran has 
degenerative joint disease and disk protrusion affecting the 
descending left S1 nerve root.  His symptoms in recent years 
have included low back pain radiating down the left leg and 
slight limitation of motion of the back.  The severity of 
those symptoms varied from time to time.  The best analogy in 
the rating schedule is to intervertebral disc syndrome since 
there is some indication of neurological involvement.  The 
best description of the veteran's recent symptoms contained 
in Code 5293 is that of moderate symptoms and recurring 
attacks.  The evidence does not show that he has ever had the 
persistent pronounced symptoms required to qualify for a 60 
percent rating under that code.  There is no evidence of 
severe, or even moderate limitation of motion of the 
lumbosacral spine.  Neither muscle spasm nor absent ankle 
jerk is demonstrated.  Accordingly, it is the conclusion of 
the Board that the veteran's the veteran's disability picture 
more nearly approximates the criteria required for a 20 
percent rating under the provisions of Code 5293.  The 
objective findings on examinations do not demonstrate 
sufficient evidence of disability to justify the assignment 
of a rating in excess of 20 percent under the schedular 
standards.  The veteran has complaints of pain on motion and 
that pain is considered in establishing a rating in cases 
involving joints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's contentions concerning pain, but 
concludes that in the absence of greater objective 
manifestations of present functional impairment, there is no 
basis for assigning a higher rating for disability of the 
back.


ORDER

A rating higher than 20 percent for degenerative joint 
disease with disk protrusion affecting the descending left S1 
nerve root is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


